‘ SOCIAL AGREEMENT
Between
TEXAS INTERNATIONAL INC
And the
MARY KPOTO/LOFA DEVELOPMENT CORPORATION
OF
PRIVATE USE PERMIT NUMBER 02, Lofa COUNTY
LIBERIA

Forestry Development Authority
LEGAL REQUIREMENT FOR THE OPERATION OF PRIVATE USE
PERMIT

This Social Agreement is hereby made and entered into by and between the
Texas International Inc (TII), hereinafter referred to as TIT, the landowner
of private use permit, Mary Kpoto/Lofa Development Corporation of Lofa
County, hereinafter referred to as the Private Use Permit Holder, hereinafter
referred as PUP and attested to as to its completeness by the Forestry
Development Authority, Monrovia, Liberia, hereinafter referred to as the FDA,
under the provisions of the 2006 National Forestry Reform Law, section 5.6d (vi)
and FDA Regulation No. 105-07 Regulation on Major Pre-felling Operations under
Forest Resource Licenses. .

TECHNICAL DESCRIPTION OF THE PUP AREA

Technical description of PUP

The available commercial area of Kpoto’s land deed lies within Latitudes 8°1 ”42”-8°6"0”
North of the Equator and Longitudes 9°57’0”-10°0°36” West of the Greenwich meridian
and it is located in Lofa County-L I BE RIA.

The available commercial area of Kpoto’s land deed commences at a point Northeast of
the Town of Sigisu (8°01°10.94”"N-10°00’54.54"W); thence a line runs Due North for
2,700 meters to a point (8°02°37.96"N-10 0254.60” W); thence a line runs N 89° E for
1,950 meters to a point (8°02’39.21”N-9°59’50.86" W); thence a line runs N 36° E for
1,335 meters to a point, (8°03’14.43"N-9°59"25.53”"W); thence a line runs N 2° E for
3,178 meters to a point :(8°04’57.20"N-9°59°22,03"W); thence a line runs N 45° E for
720 meters to a point (8°05°13.57°N-9°59’05,53”W); thence a line runs N 27° E for 603
meters to a point (8°05?30.88"N-9°58°56.44”W); thence a line runs N 63° E for 581
meters to a point (8°05°39.53”"N-9°58°39.53”W); thence a line runs N 54° E for 914
meters to a point (8°05°57.08”N-9°58715.54"W); thence a line runs N 5° W for 716
meters to a point (8°06’20.09”N-9°50717.56”W); thence a line runs N 47° W for 364
meters to a point (8°06’28.15”N-9°58°26.14"W); thence a line runs N 10° E for 477
meters to a point (8°06’43.35”N-9°58'23.37"W); thence a line runs N 31° E for 709
meters to a point (8°07°03.01°N-9°58’11.50”W)' thence a line runs N 6° W for 211
meters to a point (8°07°09.98"N-9°5812.17"W); thence a line runs N 52° W for 1,129
meters to a point (8207732.57°W-9°58'41.21”"W), thence a line runs N 48° E for 959

meters to a point (8°07°53.06”W-9°58'17.81"W); thence a line runs S 38° E for 1,950
meters to the point on the boundary line of the Wologizi Proposed Protected Area (PPA)-
(8°07°03.41°N-9°57°38.60” W); thence a line runs S 13° W for 2,551 meters to a point

WAL

N
(8°05°42.77"N-9°57°57.28"W); thence a line runs S 60° W for 1,091 meters to a point
(8°05°24.99"N-9°58738.60"W); thence a line runs § 16° W for 1,295 meters to a point
(8°04°44.91"N-9°58'39.64”W); thence a line runs S 55° E for 455 meters to a point
(8°04°36.47"N-9°58’27.69"W); thence a line runs N 68° E for 2,248 meters to a point
(8°05°03.20" -9°57'19.41”W): thence a line runs S 77° E for 602 meters to a point
(8°04’58.80”N-9°57’00.56”"W); thence a line runs S 4° E for 2,578 meters to a point
(8°03°35.40”N-9°56’54.88"W); thence a line runs S 21° W for 1,555 meters to a point
(8202°48.24”N-9°S7°13 18"W); thence a line runs S 37° W for 2,434 meters to a point
(8201°44.63"N-9°58°00.63"'W); thence a line runs S 21° W for 1,188 meters to a point
(8°01°08.91”"N-9°58'14.31”W); thence a line runs S 73° E for 670 meters to a point
(8°01°02.69"N-9°57'53.60”W); thence a line runs S 16° W for 339 meters to a point
(8°00°51.89"°N-9°57756.49"W); thence a line runs N 84° W for 5,453 meters to the point
of COMMENCEMENT, (8°01710.94”N-10°00’54.54”W), embracing 4,058 hectares of
forest land and NO MORE.

The Private Use Permit was awarded to Mary Kpoto/Lofa Development
Corporation and managed by Texas International Inc (TII). In the
preparation of the Private Use Permit Area notice was given and surveys
conducted in a portion of the affected communities. The purpose of these
surveys was to validate whether the area was suitable for commercial forest
practices based upon ecological, economic and social considerations. As part of
this survey, the affected communities were informed of the potential Private Use
Permit in the vicinity and the requirements for a social agreement. As a resullt of
this, the FDA secured a statement on behalf of affected communities around the
contract area that they intend to negotiate a social agreement in good faith with
the land owner.

SECTION I PURPOSE/ OBJECTIVE:

The Social Agreement is an agreement, between the Private Uses owner
representing their own property and affected communities around the PUP
contract area and the logging company authorized to operate in that area, which
establishes the relationship between community and company:

The Social Agreement is an agreement required under Chapter 5, section 5.6d
(vi) of the National Forestry Reform Law 2006, and FDA Regulation No. 105-07,)
between any private land owner/applicant that plans to harvest timber and the
affected communities that could be affected by that commercial activity.

Private Use Permit Social Agreements are:
a) Only established between land owner and applicant that have been
authorized by the FDA to harvest on privately owned property.
b) To establish a code of conduct regarding rights and responsibilities of
the company and affected communities.

c) To establish the benefits and access rights for all affected communities
within the Private Use area.

d) Negotiated directly between landowner and affected communities; and

e) Attested to and regulated by the FDA. However, the FDA does not play
an active role in the negotiation process beyond serving as a facilitator
or mediator if discussions break down.

SECTION II. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

The Texas International Inc. and Mary Kpoto/Lofa Development
Corporation strive to engage in a mutually beneficial relationship by agreeing to
the terms of this agreement, taking into account the needs of the affected
communities. Working cooperatively in the on-going implementation of the
social agreement will allow the affected communities Mary Kpoto/Lofa
Development Corporation and the Texas International Inc (TII) to
achieve their respective goals. :

In consideration of the above premises, the parties hereto agree as follows:

“SECTION III THE DUTY AND RESPONSIBILITIES OF Mary
‘\Kpoto/Lofa Development Corporation (TIT), (PERMIT HOLDER):

‘The Permit Holder shall identify a representative to represent it in negotiating the
terms of a social agreement. Permit holder representatives must include:

(1) Persons whose has the power to negotiate on the Permit holder’s
behalf; and

(2) In the event that this person is unable to negotiate with the Affected

Community, any other person that the Permit Holder may designate, subject to
the requirements of this Paragraph.

The:Holder shall maintain a list of community representatives for its Private Use
area.

The Permit Holder shall conclude a negotiated agreement of the following issues,
rights and responsibilities:

| hus c ?
HEK
That TIT. agrees to design its logging operations to minimize effects on
traditional practices such as taboo day, sacred sites,, and the range of
taboo animals/plants, medicinal plant sites, hunting ground, non timber
forest products sites, to the extend that they will respect the traditional
practices, laws and regulations,

That TII agrees to ensure that water collection points: are protected and
maintained, 1

That TII agrees that timber operations are timed to minimize
disruption to subsistence agricultural activities,

That TII agrees that timber operations respect the existing cash crops,
That TII agrees to participate substantially in community
development programs (such as human resource development,
construction of school, clinic, etc), ;

That TII agrees to assist with transportation during emergency
situation and major development activity,

That TII agrees to build company camps near existing towns or
affected areas, to the extend feasible,
That TII agrees not to harvest palm trees for processing , bridge
construction and or export

|
That TII agrees to provide first preference for employment for skilled
and unskilled employees of the forest affected communities in the
boundaries of the Private Use Permit area.
That TII agrees to recondition and maintain roads adjacent to the
Private Use Permit area.
That TII agrees to assist with timber products to the community
during community development projects,
TII shall hold meetings with the affected community to discuss any
issues affecting either party when the need arises,
That TIT agrees that the community shall use, free of charge, any
roads constructed and/or maintained by TII: provided, however, that
such use shall not unduly prejudice nor interfere with either party.

)
)
SECTION IV. DUTIES AND RESPONSIBILITIES OF AFFECTED
COMMUNITIES:

« The community agrees to avoid the expansion of subsistent agriculture
activities within permit Area. Hence community shall promote and
encourage low land agriculture development.

* The community agrees to discourage unnecessary fire disposal and
encourage fire safe practices especially in contract area. .

« Existing cash crops will be identified and Company inform by the
community to not conflict with harvest operations.

SECTION V. DUTIES AND RESPONSIBILITIES OF THE FORESTRY
DEVELOPMENT AUTHORITY:

A. Ensure that the PUP is authorized so that all terms and conditions of
the License are met.

B. Ensure that the Operations of the Holder are in compliance with the
PUP.

C. Distribute copies of agreement;
“Original to PUP Holder,
“ Community Forestry Development Committee (CFDC.
“ The FDA Managing Director :

SECTION IV. IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND
BETWEEN THE PARTIES THAT:

A. PRINCIPAL CONTACTS. The principal contacts for this agreement are:

1. Lofa Development 2. Texas International Inc.
Corporation Konstantin Proshkin

Mrs. Mary Kpoto General Manager

General Manager . Cell # +231-676-7777
Phone:+231-651-29-31 Email: Konstantin@Proshkin.net

Email: MaryKpoto@yahoo.com
3. Forestry Development
Authority:

Hon. Moses D. Wogbeh, Sr.
Phone: +231-06513994

Email: moseswogbeh@yahoo.com

It is the intent of this agreement that the parties may modify this
agreemerit by mutual agreement. The FDA will need to attest to its
completeness prior to any modifications going into effect.

. The parties will maintain lines of communication regarding operations and
specifically provide periodic updates to the chairperson régarding any issues
in implementing the social agreement. The update should specifically
provide information as to the volume of logs removed to date.

. The parties will hold an annual meeting with representatives of the forest
affected communities, FDA and authorized representatives of the PUP
Holder to discuss the upcoming annual operating plan as well as attempt to
resolve any issues identified from the previous operating season.

. The parties may provide support and assistance to each other in seeking
grant and alternative funding opportunities via letters of support and work
on grant applications.

SECTION VII. REAL PROPERTY IMPROVEMENTS.

Any improvements (facilities, roads, etc.) developed as a result of this
agreement and at the direction of either of the partiés, shall thereupon
become the responsibility of the affected communities, and shall be
subject to the same regulations and administration as other similar
improvements of a similar nature. No part of this agreement shall entitle
forest affected communities to any share or interest in the project other
than the right to use and enjoy the same under the existing applicable
regulations.

SECTION VIII. PARTICIPATION IN SIMILAR ACTIVITIES.
This agreement in no way restricts the PUP Holder or FDA from

participating in similar activities with other public or private agencies,
organizations, and individuals. .
SECTION IX. DISPUTE RESOLUTION.

In the event of any issue of controversy under this agreement, the parties
will seek to initially resolve their differences with the assistance of FDA. In
the event that there are still differences, local government officials (District
Commissioner, Paramount Chiefs, Clan Chief, and Town Chief) should be
considered as neutral parties in a third-party mediation process. If not
resolved by the steps above, any controversy or claim arising out of or
relating to this agreement shall be exclusively settled by binding arbitration in
accordance with. the Commercial Arbitration Rules and judgment rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
laws applicable to the dispute, the Social Agreement and the interpretation
thereof are the laws of Liberia.. The arbitration shall take place at an
acceptable location within the towns represented by the affected communities
and the arbitral proceedings will be in English with interpreter provided for
local languages. .

SECTION X. AUTHORIZED REPRESENTATIVES:

By signing below, the parties certify that the individuals listed in this
document and representatives are authorized to act in their respective
areas for matters related to this agreement. Also, by signing below, the
assigned representative of the PUP Holder certifies that this individual is
authorized to act in this capacity for matters related to this agreement

‘SECTION XI COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is
effective through the duration of a PUP.

The authority and format of this agreement has been reviewed and approved
for signature.

This agreement shall be binding on the parties, their heirs,
administrators/their assigns, successor -in-office as though they were
physically present when this agreement was signed.
In witness whereof, the parties hereto have executed this agreement as of the
last date written below.

Date: May 5, 2010

Texas International Inc

ae Kpoto Date: May 5, 2010

General Manager
Lofa Development Corporation

<field
Hon.’Moses D, Wogbeh, Sr. Date: May 5, 2010
Managing Director

Forest Development Authority

Affected Community as defined in the regulation is as follows: a community
comprising less than a statutory district (including chiefdoms, clans, townships,
towns, villages, and all human settlements) whose interests are likely to be
dependant by Operations carried out under a Forest Resource License.
“Interests” for purposes of this definition may be an economic, environmental,
health, livelihood, aesthetic, cultural, spiritual, or religious nature
Republic of Liberia Office of The Notary Public
Montserrado County Monrovia, Liberia

NOTARY CERTIFICATE

ALEERA he,

Personally a;
A Duly Quali
Republic of Liberia

cared before Me.
ptary Bubh
foresaid The Parties

aunty of Montserrado,
To The Attached

FUNBS'E VAWAGEM ENE AGEEEnEb wADE AxD EeKERED Ly'lON

BY AND BETWEEN LOFA DEVELOenivT CORPORATLON, REPRESENTED

BY LTS GEwERAL mANAGER, wARY KOLO, HERELWAPTER nwOWN AnD
REFERRED TO AS » LDC~ AND EXAS INTERNATIONAL 4NCey
REPRESENTED BY UTS DIRECTOR, PARAGE YOUSSEF, ALL, OF THE CTY
OF wONROVLA, mONTSERRADO COUNEY, REPUBLIC CF LLBERLA, HERE-
ANAPTER neOWN AND REFRRRED TO'AS*" ELL".

did in my presence and in the preseuce of
genuine st
auul tha
to be ter

h other execute and sign their

fivy represent

L nry presence fof tem

roury acts anal in tier

, |, ALETHA W. SIMPSON, ‘Noia
hed my Official Signature and:

sated fierce
tary Seal to avail when anu switert

necessary,
Given officially from under my tere and seal of
Office tis. 297A pay of. PRCEER
AD, POS. oc cocece
Seat

a -
AZ) . AA Sap
Notary Public, Mons
ALETHA WI
NOTAPY Pu
REPUBL

SERRADL CO

Jon RiF

REPUBLIC OF LIBERIA
MONTSERRADO COUNTY

FOREST MANAGEMENT AGREEMENT

FOREST MANE

‘THIS FOREST MANAGEMENT AGREEMENT is made and entered into this 27
day of December, A.D., 2008 by and between LOFA DEVELOPMENT CORPORATION,
represented by its General Manager, Mary Kpoto, of the city of Monrovia, County of
Montserrado, Republic of Liberia, hereinafter known and referred to as the “LDC”, and TEXAS
INTERNATIONAL INC.. represented by its director, Farage Youssef, also of the City of

Monrovia, County and Republic aforesaid, hereinafter known and referred to as “T

* hereby;

WITNESSETH:

WHEREAS LDC is a business registered to the article of incorporation issued on March a
2008 and holds a leaschold right from the Intestate Estate of the late Kerkura B. Kpoto , situated,
lying and being in Lofa County, Republic of Liberia, The said leased premises is fully described
in the Public Land Sale Deed from the Republic of Liberia to the late Kekura B. Kpoto, dated
February 3, 1964, and registered according to law in Volume 5, Pages 494-495 of the Records of
Lofa County, Republic of Liberia, and filed at the Center for National Documents and
Records/National Archives. Copies of suid Deed and Lease Agreement are hereto attached and
marked in bulk as Annexure I, to form a cogent and integral part of this Forest Management
Agreement by reference; and

WHEREAS TI is a business registered according to the articles of incorporation issued on
March 12", 2008 and is desirous of carrying out logging and:sawmulling activitics on portion of
the leased property of LDC, and has therefore offered,'and LDC has agreed to lease portion of its
leased property to TH for the purpose of earrying out logging ‘and its property, subject of this
Forest Management Agreement, is fully described in Selfédule I, which is hereto attached as
Annexure II to form a cogent and integral “pait- of this, Agreement. TH is represented by its
Director Mr. Farage Youssef. :

NOW, THEREFORE, THESE PRESENTS:

1. That LDC shall grant TI the exclusive privilege and right to carry out such logging.
sawmilling and other related activities on the land fully described and set out in Schedule I
(hereto attached as Annexure I1), It being agreed and understood that all forest products —
L.c., log timber, and other bi-products resulting from the operation of the TH on the premises
granted herein, shall be owned by TIT.

we

That the duration of this Agreement shall be for a period of five (5) years certain,
commencing on the date and year in which a Permit of License is issued TIT by the Fe
Development Authority (FDA) of the Republic of Liberia to commence logging activi
the Republic of Liberia. It being mutually understood that this Agreement may be renewed
for an additional five (5)-year period to commence immediately upon the expiry of the
certain period herein granted, upon terms, covenants, and conditions to be agreed upon. ‘The
right of the TTI to renew this agreement is conditional upon TH informing in writing at least
thirty days prior to the expiration of this agreement of its intention of exercising the herein-
Q60RTE4 1255026.2

1

mentioned option.

we

. That LDC shall be required to obtain from authorities of the Government of Li
permits, and licenses, required for the operation and conduct by TI of logging activities on
the premises, subject of this agreement.

ad

That TH shall adhere in all its operations to the prevailing laws and regulations, and such
other laws and regulations that shall hereafter be promulgated by the government of Liberia
to govern logging and its related activities in the Republic of Liberia.

w

‘That in consideration of the logging and its related activities to be carried out on the Jand
herein, LDC shall be entitled to ten percent (10%) of gross sales (before taxes, excise duty,
government and any other charges) received by TII from the sale of logging products,
inrespective of Grade and Type of species. This amount shall be paid quarterly, that is to say
on March 31, June 30, October 31, and December 31 cach year during the life of this
Agreement. It being understood and agreed that if any of the dates mentioned her in falls on a
Sunday or on legal holiday, such payment shall become due and payable on the next business
day.

6. That LDC shall provide TH with full and unrestricted use of the existing infrastructure, such
as buildings, roads and bridges leading to and on the land, subject of this Agreement. It being
agreed and understood that TH shall be required to renovate and rehabilitate the existing
structures along with the roads and bridges at its own cost and expense.

7. Use all reasonable care and skills in carrying out its logging and related activities on the
land, subject of this Agreement, and shall not cause injury or damage to the said land.

Eo

. That TH shall keep a just and regular account of all sale transactions regarding logs, timber
and other bi-products harvested, sawn and processed by TII from the herein mentioned
premises.

od

That LDC shall have full access to all FDA records of sales of logging products by TIL and
all records of TI pertaining to logging from the said tand. Also, LDC has the right to
designate an agent who will work with TI in carrying out day- to-day logging and related
activities on the premises herein granted.

arn 2 8
10, That TH shall conduct forest inventory aii establish masiagement plans in accordance with
prevailing rules and regulation governiag.commercial: Idgging, and to specify annually the
operational areas in such plans; THI shall also be required to.pay all Government Taxes and
fees emanating from its logging and related activities carried out on the premises granted
herein. . . ;

a tcf
‘ 4 et
11. That TI shall be responsible for, and maintail twenty-fotir (24) - hour security guard service
to protect the facilities on the land mentioned hereiti'ahd its equipment deployed thereon.

12. That ‘TTI shall, during the life of this Agreement, undertake and construct not less than three
additional housing units based upon plan(s) and spccification(s) submitted to and approved
by LDC,

13. ‘That the Parties hereto agree not to disclose to any third party(ies) whomsoever privileged
and confidential information relating to and conceming all business activities that shall be
conducted and carried out under this Forest Management Agreement, except otherwise
ordered to do so by a court of competent jurisdiction.

14. That all moveable equipment and machinery deployed by TH! to carry out logging and its
related activities on the property, subject of this Agreement, shall remain the property of TH:
and according , TH shall have the unrestricted right to remove such equipment and
machinery at the expiry of this Agreement or any extension thereof.

{HOR 164 1255026.2

15, That in the event of dispute arising from the interpretation of any provision of this
Agreement, the Parties hereto shall negotiate and have same amicably resolved. In the event
such negotiation fails, the parties shall submit to arbitration with each party submitting one
arbitrator; and the National Bar Association of the Republic of Liberia nominating the third
arbitrator, who shall serve as chairman of the board arbitrators. If arbitration fails to resolve
the dispute, either party may revert to the courts for resolution of the matter.

16. That this Agreement shall terminate prior to its expiry in the event cither Party winds up its
activities either voluntary or compulsorily, or if either Party has breached any term of this
Agreement and fails to remedy same within two (2) months after being notified of such
breach.

17. This Agreement constitutes all the agreements and representation by the Parties to each other,
and there are no other terms, obligations, covenants or conditions other than those set forth
herein. Further, no modification or variation of this Agreement shall be valid unless
evidenced by an agreement in writing and duly signed by both Parties, and then on the extent
provided hercin.

18. The terms and conditions of this Agreement shall be binding upon the Parties hereto and
extend on their successors in business or interest and assigns as if they were specifically
named herein.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE HEREUNTO SET THEIR
HANDS AND AFFIXED THEIR SIGNATURES ON THE DAY AND YEAR FIRST ABOVE
WRITTEN.

FOR: LOFA DEVELOPMENT

CORPORATION - LDC
Le se \ ie LN, fod om om
. AO (Src »
Sc Mary Kpolo
WITNESS General Manager

GE YOUSSEF
DIRECTOR

WITNESS

(iid
1 105 PARDO,
ee

00 ‘OW ‘L800 HIV AOUd F ATELLNOW SRHHTO
IY
D\AN
————
= 8 90e av
jo kup © ce. Sup aIeqoId
J ye

‘90 OW ALVdOUd JO sOaNnl AS

CAVALSIODH IA SIHL LAT.

Sy ob

sy cs ortagday
¢*ONT TYNOTEVNUSINI
CS queda CNY NAOSOL

i gay A

matted di

si OUNT CHUELNE GV
LSRAOVNVN ISTROT

pone ee

er

Sees
BERT

oe

LSet
